Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT, dated as of January 28, 2015, made by each of the
Grantors referred to below, in favor of Highbridge Principal Strategies, LLC, a
Delaware limited liability company ("Highbridge"), in its capacity as collateral
agent for the Secured Parties referred to below (in such capacity, together with
its successors and assigns in such capacity, if any, the "Collateral Agent").

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Financing Agreement, dated as of the date hereof (such
agreement, as amended, restated, supplemented, modified or otherwise changed
from time to time, including any replacement agreement therefor, being
hereinafter referred to as the "Financing Agreement") by and among Kitara Holdco
Corp., a Delaware corporation (the "Parent"), each subsidiary of the Parent
listed as a "Borrower" on the signature pages thereto (such subsidiaries,
together with the Parent and each other Person that executes a joinder agreement
and becomes a "Borrower" thereunder, each a "Borrower" and, collectively, the
"Borrowers"), each subsidiary of the Parent listed as a "Guarantor" on the
signature pages thereto (together with each other Person that executes a joinder
agreement and becomes a "Guarantor" thereunder or otherwise guaranties all or
any part of the Obligations (as defined in the Financing Agreement), each a
"Guarantor" and, collectively, the "Guarantors", and together with the Borrowers
and each other Person that executes a supplement hereto and becomes an
"Additional Grantor" hereunder, each a "Grantor" and, collectively, the
"Grantors"), the lenders from time to time party thereto (each a "Lender" and,
collectively, the "Lenders"), PNC Bank, National Association, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, if any, the "Administrative Agent" and together with
the Collateral Agent, each an "Agent" and, collectively, the "Agents") and the
Collateral Agent, the Lenders have agreed to make certain loans (each a "Loan"
and collectively, the "Loans"), to the Borrowers;

 

WHEREAS, it is a condition precedent to the Lenders making any Loan and
providing any other financial accommodation to the Borrowers pursuant to the
Financing Agreement that each Grantor shall have executed and delivered to the
Collateral Agent a pledge to the Collateral Agent, for the benefit of the
Secured Parties, and the grant to the Collateral Agent, for the benefit of the
Secured Parties, of (a) a security interest in and Lien on the outstanding
shares of Equity Interests (as defined in the Financing Agreement) and
indebtedness from time to time owned by such Grantor of each Person now or
hereafter existing and in which such Grantor has any interest at any time, and
(b) a security interest in all other personal property and fixtures of such
Grantor;

 

WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with credit needed from
time to time by each Grantor often being provided through financing obtained by
the other Grantors and the ability to obtain such financing being dependent on
the successful operations of all of the Grantors as a whole; and

 



 

 

 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement will directly benefit, and are in the best
interest of, such Grantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Collateral Agent, the Administrative Agent and the
Lenders to make and maintain the Loans and to provide other financial
accommodations to the Borrowers pursuant to the Financing Agreement, the
Grantors hereby jointly and severally agree with the Collateral Agent, for the
benefit of the Secured Parties, as follows:

 

Section 1. Definitions.

 

(a) Reference is hereby made to the Financing Agreement for a statement of the
terms thereof. All capitalized terms used in this Agreement and the recitals
hereto which are defined in the Financing Agreement or in Article 8 or 9 of the
Uniform Commercial Code as in effect from time to time in the State of New York
(the "Code") and which are not otherwise defined herein shall have the same
meanings herein as set forth therein; provided that terms used herein which are
defined in the Code as in effect in the State of New York on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as the Collateral Agent may otherwise
determine.

 

(b) The following terms shall have the respective meanings provided for in the
Code: "Accounts", "Account Debtor", "Cash Proceeds", "Certificate of Title",
"Chattel Paper", "Commercial Tort Claim", "Commodity Account", "Commodity
Contracts", "Deposit Account", "Documents", "Electronic Chattel Paper",
"Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Record",
"Security Account", "Software", "Supporting Obligations" and "Tangible Chattel
Paper".

 

(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

"Additional Collateral" has the meaning specified therefor in Section 4(a)(i)
hereof.

 

"Copyrights" means any and all rights in any published and unpublished works of
authorship, including (i) copyrights and moral rights, (ii) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule II hereto, and all renewals,
extensions, restorations and reversions thereof, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of each Grantor's rights corresponding
thereto throughout the world.

 

"Existing Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

 



-2-

 

 

"Intellectual Property" means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology of any kind, including all rights therein and all
applications for registration or registrations thereof.

 

"Licenses" means, with respect to any Person (the "Specified Party"), (i) any
licenses or other similar rights provided to the Specified Party in or with
respect to Intellectual Property owned or controlled by any other Person, and
(ii) any licenses or other similar rights provided to any other Person in or
with respect to Intellectual Property owned or controlled by the Specified
Party, in each case, including (A) any software license agreements (other than
license agreements for commercially available off-the-shelf software that is
generally available to the public which have been licensed to a Grantor pursuant
to end-user licenses), (B) the license agreements listed on Schedule III hereto,
and (C) the right to use any of the licenses or other similar rights described
in this definition in connection with the enforcement of any Agents' and the
Lenders' rights under the Loan Documents.

 

"Patents" means patents and patent applications, including (i) the patents and
patent applications listed on Schedule IV hereto, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (iv)
the right to sue for past, present, and future infringements thereof, and (v)
all of each Grantor's rights corresponding thereto throughout the world.

 

"Pledged Debt" means the Indebtedness described in Schedule X hereto and all
Indebtedness from time to time owned or acquired by a Grantor, the promissory
notes and other Instruments evidencing any or all of such Indebtedness, and all
interest, cash, Instruments, Investment Property, financial assets, securities,
Equity Interests, stock options and commodity contracts, notes, debentures,
bonds, promissory notes or other evidences of Indebtedness and all other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

 

"Pledged Interests" means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.

 

"Pledged Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

 



-3-

 

 

"Pledged Shares" means (a) the shares of Equity Interests described in Schedule
XI hereto, whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, issued by the Persons described in
such Schedule XI (the "Existing Issuers"), (b) the shares of Equity Interests at
any time and from time to time acquired by a Grantor of any and all Persons now
or hereafter existing (such Persons, together with the Existing Issuers, being
hereinafter referred to collectively as the "Pledged Issuers" and each
individually as a "Pledged Issuer"), whether or not evidenced or represented by
any stock certificate, certificated security or other Instrument, and (c) the
certificates representing such shares of Equity Interests, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, Instruments, Investment Property, financial assets,
securities, Equity Interests, other equity interests, stock options and
commodity contracts, notes, debentures, bonds, promissory notes or other
evidences of indebtedness and all other property (including, without limitation,
any stock dividend and any distribution in connection with a stock split) from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Equity Interests.

 

"Secured Parties" has the meaning specified therefor in Section 1.01 of the
Financing Agreement.

 

"Secured Obligations" has the meaning specified therefor in Section 3 hereof.

 

"Titled Collateral" means all Collateral for which the title to such Collateral
is governed by a Certificate of Title or certificate of ownership, including,
without limitation, all motor vehicles (including, without limitation, all
trucks, trailers, tractors, service vehicles, automobiles and other mobile
equipment) for which the title to such motor vehicles is governed by a
Certificate of Title or certificate of ownership.

 

"Trademarks" means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks, brand names,
certification marks, collective marks, logos, symbols, trade dress, assumed
names, fictitious names and service mark applications, including (i) the trade
names, registered trademarks, trademark applications, registered service marks
and service mark applications listed on Schedule V hereto, (ii) all extensions,
modifications and renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof, (iv)
the right to sue for past, present and future infringements and dilutions
thereof, (v) the goodwill of each Grantor's business symbolized by the foregoing
or connected therewith, and (vi) all of each Grantor's rights corresponding
thereto throughout the world.

 

Section 2. Grant of Security Interest. As collateral security for the payment,
performance and observance of all of the Secured Obligations, each Grantor
hereby pledges and assigns to the Collateral Agent (and its agents and
designees), and grants to the Collateral Agent (and its agents and designees),
for the benefit of the Secured Parties, a continuing security interest in, all
personal property and Fixtures of such Grantor, wherever located and whether now
or hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including, without limitation, the
following (all being collectively referred to herein as the "Collateral"):

 

(a) all Accounts;

 

(b) all Chattel Paper (whether tangible or electronic);

 

(c) all Commercial Tort Claims, including, without limitation, those specified
on Schedule IX;

 



-4-

 

 

(d) all Deposit Accounts, all cash, and all other property from time to time
deposited therein or otherwise credited thereto and the monies and property in
the possession or under the control of any Agent or any Lender or any affiliate,
representative, agent or correspondent of any Agent or any Lender;

 

(e) all Documents;

 

(f) all General Intangibles (including, without limitation, all Payment
Intangibles, Intellectual Property and Licenses);

 

(g) all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;

 

(h) all Instruments (including, without limitation, Promissory Notes);

 

(i) all Investment Property;

 

(j) all Letter-of-Credit Rights;

 

(k) all Pledged Interests;

 

(l) all Supporting Obligations;

 

(m) all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 hereof (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by such Grantor in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, disks, cards, Software, data and computer
programs in the possession or under the control of such Grantor or any other
Person from time to time acting for such Grantor that at any time evidence or
contain information relating to any of the property described in the preceding
clauses of this Section 2 hereof or are otherwise necessary or helpful in the
collection or realization thereof; and

 

(n) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral; in each case howsoever such
Grantor's interest therein may arise or appear (whether by ownership, security
interest, claim or otherwise).

 

Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in, any Excluded Property.

 

-5-

 

 

"Excluded Property" means (i) any of such Grantor's right, title or interest in
any lease, permit, license, license agreement, contract or agreement to which
such Grantor is a party as of the date hereof or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the express terms of such lease, permit, license, license
agreement, contract or agreement on the date hereof result in a breach of the
terms of, or constitute a default under, such lease, permit, license, license
agreement, contract or agreement (other than to the extent that (A) any such
term has been waived, (B) the consent of the other party to such lease, permit,
license, license agreement, contract or agreement has been obtained, or (C)
would be rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 of the
Code or other applicable provisions of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable Requirements of Law (including the
Bankruptcy Code) or principles of equity); provided, that (x) immediately upon
the ineffectiveness, lapse, termination or waiver of any such provision, the
Collateral shall include, and such Grantor shall be deemed to have granted a
security interest in, all such right, title and interest as if such provision
had never been in effect and (y) the foregoing exclusion shall in no way be
construed so as to limit, impair or otherwise affect the Collateral Agent's
unconditional continuing security interest in and liens upon any rights or
interests of a Grantor in or to (1) the proceeds of, or any monies due or to
become due under, any such lease, permit, license, license agreement, contract
or agreement (including any Accounts, proceeds of Inventory or Equity Interests,
and (2) the proceeds from the sale, license, lease, or other dispositions of any
such lease, permit, license, license agreement, contract or agreement), (ii) any
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office, provided that, upon such filing
and acceptance, such intent-to-use applications shall be included in the
definition of Collateral, or (iii) in the case of a Foreign Subsidiary, (A) more
than 65% (or such greater percentage that, due to a change in applicable
Requirements of Law after the date hereof, (x) would not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary's United States parent and (y) would not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding shares of Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) (it being understood and agreed that the
Collateral shall include 100% of the issued and outstanding shares of Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) or other equity interest of such Foreign Subsidiary), or (B) any
other assets of such Foreign Subsidiary.

 

The Grantors agree that the pledge of the shares of Equity Interests of any
Pledged Issuer who is a Foreign Subsidiary may be supplemented by one or more
separate pledge agreements, deeds of pledge, share charges, or other similar
agreements or instruments, executed and delivered by the relevant Grantors in
favor of the Collateral Agent, which pledge agreements will provide for the
pledge of such shares of Equity Interests in accordance with the laws of the
applicable foreign jurisdiction. With respect to such shares of Equity
Interests, the Collateral Agent may, at any time and from time to time, in its
sole discretion, take actions in such foreign jurisdictions that will result in
the perfection of the Lien created in such shares of Equity Interests.

 



-6-

 

 

Section 3. Security for Secured Obligations. The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether now existing or hereafter incurred (the
"Secured Obligations"):

 

(a) the prompt payment by each Grantor, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Financing Agreement
and/or the other Loan Documents, including, without limitation, (i) all
Obligations, (ii) in the case of a Guarantor, all amounts from time to time
owing by such Grantor in respect of its guaranty made pursuant to Article XI of
the Financing Agreement or under any other Guaranty to which it is a party,
including, without limitation, all obligations guaranteed by such Grantor and
(iii) all interest, fees, commissions, charges, expense reimbursements,
indemnifications and all other amounts due or to become due under any Loan
Document (including, without limitation, all interest, fees, commissions,
charges, expense reimbursements, indemnifications and other amounts that accrue
after the commencement of any Insolvency Proceeding of any Loan Party, whether
or not the payment of such interest, fees, commissions, charges, expense
reimbursements, indemnifications and other amounts are unenforceable or are not
allowable, in whole or in part, due to the existence of such Insolvency
Proceeding); and

 

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of the Loan Documents.

 

Section 4. Delivery of the Pledged Interests.

 

(a) (i)  All promissory notes currently evidencing the Pledged Debt and all
certificates currently representing the Pledged Shares shall be delivered to the
Collateral Agent on or prior to the execution and delivery of this Agreement.
All other promissory notes, certificates and Instruments constituting Pledged
Interests from time to time required to be pledged to the Collateral Agent
pursuant to the terms of this Agreement or the Financing Agreement (the
"Additional Collateral") shall be delivered to the Collateral Agent promptly
upon, but in any event within five (5) days after, receipt thereof by or on
behalf of any of the Grantors. All such promissory notes, certificates and
Instruments shall be held by or on behalf of the Collateral Agent pursuant
hereto and shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent. If any Pledged Interests consist of
uncertificated securities, unless the immediately following sentence is
applicable thereto, such Grantor shall cause the Collateral Agent (or its
designated custodian or nominee) to become the registered holder thereof, or
cause each issuer of such securities to agree that it will comply with
instructions originated by the Collateral Agent with respect to such securities
without further consent by such Grantor. If any Pledged Interests consist of
security entitlements, such Grantor shall transfer such security entitlements to
the Collateral Agent (or its custodian, nominee or other designee), or cause the
applicable securities intermediary to agree that it will comply with entitlement
orders by the Collateral Agent without further consent by such Grantor.

 

     (ii) Within five (5) days of the receipt by a Grantor of any Additional
Collateral, a Pledge Amendment, duly executed by such Grantor, in substantially
the form of Exhibit A hereto (a "Pledge Amendment"), shall be delivered to the
Collateral Agent, in respect of the Additional Collateral that must be pledged
pursuant to this Agreement and the Financing Agreement. The Pledge Amendment
shall from and after delivery thereof constitute part of Schedules X and XI
hereto. Each Grantor hereby authorizes the Collateral Agent to attach each
Pledge Amendment to this Agreement and agrees that all promissory notes,
certificates or Instruments listed on any Pledge Amendment delivered to the
Collateral Agent shall for all purposes hereunder constitute Pledged Interests
and such Grantor shall be deemed upon delivery thereof to have made the
representations and warranties set forth in Section 5 hereof with respect to
such Additional Collateral.

 



-7-

 

 

(b) If any Grantor shall receive, by virtue of such Grantor's being or having
been an owner of any Pledged Interests, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other Instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Interests, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by any such Grantor pursuant to
Section 7 hereof) or in securities or other property or (iv) dividends,
distributions, cash, Instruments, Investment Property and other property in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, such Grantor
shall receive such stock certificate, promissory note, Instrument, option,
right, payment or distribution in trust for the benefit of the Collateral Agent,
shall segregate it from such Grantor's other property and shall deliver it
forthwith to the Collateral Agent, in the exact form received, with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

Section 5. Representations and Warranties. Each Grantor jointly and severally
represents and warrants as follows:

 

(a) As of the Effective Date, Schedule I hereto sets forth (i) the exact legal
name of each Grantor, (ii) the state or jurisdiction of organization of each
Grantor, (iii) the type of organization of each Grantor and (iv) the
organizational identification number of each Grantor or states that no such
organizational identification number exists.

 

(b) There is no pending or, to the best knowledge of any Grantor, threatened
action, suit, proceeding or claim before any court or other Governmental
Authority or any arbitrator, or any order, judgment or award by any court or
other Governmental Authority or any arbitrator, that may adversely affect the
grant by any Grantor, or the perfection, of the security interest purported to
be created hereby in the Collateral, or the exercise by the Collateral Agent of
any of its rights or remedies hereunder.

 

(c) All Equipment, Fixtures, Inventory and other Goods now existing are, and all
Equipment, Fixtures, Inventory and other Goods hereafter existing will be,
located at the addresses specified therefor in Schedule VI hereto (as amended,
supplemented or otherwise modified from time to time in accordance with Section
6(b)). Each Grantor's chief place of business and chief executive office, the
place where such Grantor keeps its Records concerning Accounts and all originals
of all Chattel Paper are located at the addresses specified therefor in Schedule
VI hereto (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof). None of the Accounts is evidenced by
Promissory Notes or other Instruments. Set forth in Schedule VII hereto is a
complete and accurate list, as of the date of this Agreement, of each Deposit
Account, Securities Account and Commodities Account of each Grantor, together
with the name and address of each institution at which each such Account is
maintained, the account number for each such Account and a description of the
purpose of each such Account. Set forth in Schedule V hereto is (i) a complete
and correct list of each trade name used by each Grantor and (ii) the name of,
and each trade name used by, each Person from which such Grantor has acquired
any substantial part of the Collateral within five years of the date hereof.

 



-8-

 

 

(d) As of the Effective Date, (i) Schedule II provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor, and all other Copyrights owned
by any Grantor and material to the conduct of the business of any Grantor; (ii)
Schedule III provides a complete and correct list of all Licenses entered into
by any Grantor pursuant to which (A) any Grantor has provided any license or
other rights in Intellectual Property owned or controlled by such Grantor to any
other Person other than non-exclusive software licenses granted in the ordinary
course of business or (B) any Person has granted to any Grantor any license or
other rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Grantor; (iii) Schedule IV provides a complete
and correct list of all Patents owned by any Grantor and all applications for
Patents owned by any Grantor; and (iv) Schedule V provides a complete and
correct list of all registered Trademarks owned by any Grantor, all applications
for registration of Trademarks owned by any Grantor, and all other Trademarks
owned by any Grantor and material to the conduct of the business of any Grantor.

 

(e) (i) (A) Each Grantor owns, or holds licenses in, or otherwise possesses
legally enforceable rights in, all Intellectual Property that is reasonably
necessary to the operation of its business as currently conducted, or (B) each
Grantor is the sole and exclusive owner of Intellectual Property (free and clear
of any Liens) used by it and has sole and exclusive rights to the use and
distribution therefor or the material covered thereby in connection with the
services or products in respect of which such Intellectual Property are
currently being used, sold, licensed or distributed.

 

      (ii) Except for those claims which could not reasonably be expected to
result in a Material Adverse Effect and which the applicable Grantor is
diligently pursuing the remedy thereof, no claims with respect to the
Intellectual Property rights of any Grantor are pending or, to the knowledge of
any Grantor, threatened against any Grantor or, to the knowledge of any Grantor,
any other Person, (i) alleging that the manufacture, sale, licensing or use of
any Intellectual Property as now manufactured, sold, licensed or used by any
Grantor or any third party infringes on any intellectual property rights of any
third party, (ii) against the use by any Grantor or any third party of any
technology, know-how or computer software used in any Grantor's business as
currently conducted or (iii) challenging the ownership by any Grantor, or the
validity or effectiveness, of any such Intellectual Property.

 

(f) (i) No Grantor has infringed on any intellectual property rights of any
third party and (ii) none of the Intellectual Property rights of any Grantor
infringes on any intellectual property rights of any third party except, in each
case, for such infringement which could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 



-9-

 

 

(g) All registered Copyrights, registered Trademarks, and issued Patents that
are owned by such Grantor and necessary in to the conduct of its business are
valid, subsisting and enforceable and have at all times been in compliance with
all laws, rules, regulations, and orders of any Governmental Authority
applicable thereto.

 

(h) Each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in the business of such Grantor.

 

(i) Other than software which by the terms of its own license explicitly permits
the licensee to distribute the software together with other commercial programs
with no restrictions on such Grantor's ability to charge fees for such
distribution and with no restriction on such Grantor's right to receive payments
for transfer of its Intellectual Property, no open source or public library
software, including any version of any software licensed pursuant to any GNU
public license, is, in whole or in part, embodied or incorporated, in any
manner, in any Grantor's software products that is licensed or distributed by
any Grantor. No open source or public library software licensed pursuant to any
GNU public license which requires any Grantor to license such Grantor's software
products to third parties, or any other license which requires any Grantor to
license such Grantor's software products to third parties, is embodied or
incorporated, in any manner, in any Grantor's source code.

 

(j) The Existing Issuers set forth in Schedule XI identified as a Subsidiary of
a Grantor are each such Grantor's only Subsidiaries existing on the date hereof.
The Pledged Shares have been duly authorized and validly issued and are fully
paid and nonassessable and the holders thereof are not entitled to any
preemptive, first refusal or other similar rights. Except as noted in Schedule
XI hereto, the Pledged Shares constitute 100% of the issued shares of Equity
Interests of the Pledged Issuers as of the date hereof. All other shares of
Equity Interests constituting Pledged Interests will be duly authorized and
validly issued, fully paid and nonassessable.

 

(k) The promissory notes currently evidencing the Pledged Debt have been, and
all other promissory notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such promissory notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws.

 

(l) The Grantors are and will be at all times the sole and exclusive owners of,
or otherwise have and will have adequate rights in, the Collateral free and
clear of any Lien except for the Permitted Liens. No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except such as may have
been filed to perfect or protect any Permitted Lien.

 

(m) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting any Grantor or any of its properties and will not result
in, or require the creation of, any Lien upon or with respect to any of its
properties.

 



-10-

 

 

(n) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person, is required for (i) the
due execution, delivery and performance by any Grantor of this Agreement,
(ii) the grant by any Grantor of the security interest purported to be created
hereby in the Collateral or (iii) the exercise by the Collateral Agent of any of
its rights and remedies hereunder, except, in the case of this clause (iii), as
may be required in connection with any sale of any Pledged Interests by laws
affecting the offering and sale of securities generally. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person, is required for the perfection of the security
interest purported to be created hereby in the Collateral, except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule VIII hereto, all
of which financing statements have been duly filed and are in full force and
effect, (B) with respect to the perfection of the security interest created
hereby in the United States Intellectual Property and Licenses, for the
recording of the appropriate Assignment for Security, substantially in the form
of Exhibit B hereto in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, (C)  with respect to the
perfection of the security interest created hereby in Titled Collateral, for the
submission of an appropriate application requesting that the Lien of the
Collateral Agent be noted on the Certificate of Title or certificate of
ownership, completed and authenticated by the applicable Grantor, together with
the Certificate of Title or certificate of ownership, with respect to such
Titled Collateral, to the appropriate Governmental Authority, (D) with respect
to any action that may be necessary to obtain control of Collateral constituting
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, the taking of such actions, and (E) the Collateral
Agent's having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral (subclauses (A), (B), (C), (D), and (E), each a
"Perfection Requirement" and collectively, the "Perfection Requirements").

 

(o) This Agreement creates a legal, valid and enforceable security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral, as security for the Secured Obligations. The compliance with the
Perfection Requirements result in the perfection of such security interests.
Such security interests are, or in the case of Collateral in which any Grantor
obtains rights after the date hereof, will be, perfected, first priority
security interests, subject in priority only to the Permitted Liens that,
pursuant to the definition of the term "Permitted Liens", are not prohibited
from being prior to the Liens in favor of the Collateral Agent, for the benefit
of the Secured Parties, and the recording of such instruments of assignment
described above. Such Perfection Requirements and all other action necessary or
desirable to perfect and protect such security interest have been duly made or
taken, except for (i) the Collateral Agent's having possession of all
Instruments, Documents, Chattel Paper and cash constituting Collateral after the
date hereof, (ii) the Collateral Agent's having control of all Deposit Accounts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights
constituting Collateral after the date hereof, and (iii) the other filings and
recordations and actions described in Section 5(n) hereof.

 

(p) As of the date hereof, no Grantor holds any Commercial Tort Claims or is
aware of any such pending claims, except for such claims described in Schedule
IX.

 



-11-

 

 

(q) On and after the date specified therefor in Section 5.03(c) of the Financing
Agreement, with respect to each Grantor and its Subsidiaries that is a
partnership or a limited liability company, each such Person has irrevocably
opted into (and has caused each of its Subsidiaries that is a partnership or a
limited liability company, and a Pledged Issuer to opt into) Article 8 of the
Uniform Commercial Code. Such interests are securities for purposes of Article 8
of any relevant Uniform Commercial Code.

 

Section 6. Covenants as to the Collateral. So long as any of the Secured
Obligations (whether or not due) shall remain unpaid or any Lender shall have
any Commitment under the Financing Agreement, unless the Collateral Agent shall
otherwise consent in writing:

 

(a) Further Assurances. Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or desirable or that the
Collateral Agent may request in order (i) to perfect and protect, or maintain
the perfection of, the security interest and Lien purported to be created
hereby; (ii) to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder in respect of the Collateral; or (iii) otherwise to
effect the purposes of this Agreement, including, without limitation:
(A) marking conspicuously all Chattel Paper, Instruments and Licenses and, at
the request of the Collateral Agent, all of its Records pertaining to the
Collateral with a legend, in form and substance satisfactory to the Collateral
Agent, indicating that such Chattel Paper, Instrument, License or Collateral is
subject to the security interest created hereby, (B) if any Account shall be
evidenced by a Promissory Note or other Instrument or Chattel Paper, delivering
and pledging to the Collateral Agent such Promissory Note, other Instrument or
Chattel Paper, duly endorsed and accompanied by executed instruments of transfer
or assignment, all in form and substance satisfactory to the Collateral Agent,
(C) executing and filing (to the extent, if any, that such Grantor's signature
is required thereon) or authenticating the filing of, such financing or
continuation statements, or amendments thereto, (D) with respect to Intellectual
Property hereafter existing and not covered by an appropriate security interest
grant, the executing and recording in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, appropriate
instruments granting a security interest, as may be necessary or desirable or
that the Collateral Agent may request in order to perfect and preserve the
security interest purported to be created hereby, (E) delivering to the
Collateral Agent irrevocable proxies in a form reasonably satisfactory to the
Collateral Agent in respect of the Pledged Interests, (F) furnishing to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail, (G) if at any time after the date hereof, any Grantor acquires or holds
any Commercial Tort Claim, immediately notifying the Collateral Agent in a
writing signed by such Grantor setting forth a brief description of such
Commercial Tort Claim and granting to the Collateral Agent a security interest
therein and in the proceeds thereof, which writing shall incorporate the
provisions hereof and shall be in form and substance satisfactory to the
Collateral Agent, (H) upon the acquisition after the date hereof by any Grantor
of any Titled Collateral (other than Equipment that is subject to a purchase
money security interest permitted by Section 7.02(a) of the Financing
Agreement), immediately notifying the Collateral Agent of such acquisition,
setting forth a description of the Titled Collateral acquired and a good faith
estimate of the current value of such Titled Collateral, and if so requested by
the Collateral Agent, immediately causing the Collateral Agent to be listed as
the lienholder on such Certificate of Title or certificate of ownership and
delivering evidence of the same to the Collateral Agent, and (I) taking all
actions required by law in any relevant Uniform Commercial Code jurisdiction, or
by other law as applicable in any foreign jurisdiction. No Grantor shall take or
fail to take any action which would in any manner impair the validity or
enforceability of the Collateral Agent's security interest in and Lien on any
Collateral.

 



-12-

 

 

(b) Location of Equipment and Inventory. Each Grantor will keep the Equipment
and Inventory (other than Equipment and Inventory sold in the ordinary course of
business in accordance with Section 6(h) hereof) at the locations specified in
Schedule VI hereto or, upon not less than thirty (30) days' prior written notice
to the Collateral Agent accompanied by a new Schedule VI hereto indicating each
new location of the Equipment and Inventory, at such other locations in the
continental United States as the Grantors may elect, provided that (i) all
action has been taken to grant to the Collateral Agent a perfected, first
priority security interest in such Equipment and Inventory (subject in priority
only to Permitted Liens that, pursuant to the definition of the term "Permitted
Liens", are not prohibited from being prior to the Liens in favor of the
Collateral Agent, for the benefit of the Secured Parties, and (ii) the
Collateral Agent's rights in such Equipment and Inventory, including, without
limitation, the existence, perfection and priority of the security interest
created hereby in such Equipment and Inventory, are not adversely affected
thereby.

 

(c) Condition of Equipment. Each Grantor will maintain or cause the Equipment
which is necessary or useful in the proper conduct of its business to be
maintained and preserved in good condition, repair and working order and in
accordance with any manufacturer's manual, ordinary wear and tear excepted, and
will forthwith, or in the case of any loss or damage to any Equipment promptly
after the occurrence thereof, make or cause to be made all repairs, replacements
and other improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Collateral Agent may request to such
end. Each Grantor will promptly furnish to the Collateral Agent a statement
describing in reasonable detail any loss or damage in excess of $50,000 to any
Equipment.

 

(d) Taxes, Etc. Each Grantor jointly and severally agrees to pay promptly when
due all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory, except to the extent otherwise
provided in the Financing Agreement.

 

(e) Insurance. Each Grantor will, at its own expense, maintain insurance with
respect to the Collateral in accordance with the terms of the Financing
Agreement. Each Grantor will, if so requested by the Collateral Agent, deliver
to the Collateral Agent original or duplicate insurance policies and, as often
as the Collateral Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance. Each Grantor will also, at the
request of the Collateral Agent, execute and deliver instruments of assignment
of such insurance policies and cause the respective insurers to acknowledge
notice of such assignment.

 



-13-

 

 

(f) Provisions Concerning the Accounts and the Licenses.

 

(i) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, each Grantor may (and, at the
Collateral Agent's direction, will) take such action as such Grantor (or, if
applicable, the Collateral Agent) may deem necessary or advisable to enforce
collection or performance of the Accounts; provided, however, that the
Collateral Agent shall have the right at any time, upon the occurrence and
during the continuance of an Event of Default, to notify the Account Debtors or
obligors under any Accounts of the assignment of such Accounts to the Collateral
Agent and to direct such Account Debtors or obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent or its designated agent and, upon such notification and at the
expense of such Grantor and to the extent permitted by law, to enforce
collection of any such Accounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done. After receipt by any Grantor of a notice from the Collateral
Agent that the Collateral Agent has notified, intends to notify, or has enforced
or intends to enforce a Grantor's rights against the Account Debtors or obligors
under any Accounts as referred to in the proviso to the immediately preceding
sentence, (A) all amounts and proceeds (including Instruments) received by such
Grantor in respect of the Accounts shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Collateral Agent or its
designated agent in the same form as so received (with any necessary
endorsement) to be held as cash collateral and applied as specified in Section
9(d) hereof, and (B) such Grantor will not adjust, settle or compromise the
amount or payment of any Account or release wholly or partly any Account Debtor
or obligor thereof or allow any credit or discount thereon. In addition, upon
the occurrence and during the continuance of an Event of Default, the Collateral
Agent may (in its sole and absolute discretion) direct any or all of the banks
and financial institutions with which any Grantor either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Administrative Agent by wire transfer (to such account as the
Collateral Agent shall specify, or in such other manner as the Collateral Agent
shall direct) all or a portion of such securities, cash, investments and other
items held by such institution. Any such securities, cash, investments and other
items so received by the Administrative Agent shall (in the sole and absolute
discretion of the Collateral Agent) be held as additional Collateral for the
Secured Obligations or distributed in accordance with Section 9 hereof.

 

(ii) Upon the occurrence and during the continuance of any breach or default
under any License by any party thereto other than a Grantor, (A) the relevant
Grantor will, promptly after obtaining knowledge thereof, give the Collateral
Agent written notice of the nature and duration thereof, specifying what action,
if any, it has taken and proposes to take with respect thereto, (B) no Grantor
will, without the prior written consent of the Collateral Agent, declare or
waive any such breach or default or affirmatively consent to the cure thereof or
exercise any of its remedies in respect thereof, and (C) each Grantor will, upon
written instructions from the Collateral Agent and at such Grantor's expense,
take such action as the Collateral Agent may deem necessary or advisable in
respect thereof.

 

(iii) Each Grantor will, at its expense, promptly deliver to the Collateral
Agent a copy of each notice or other communication received by it by which any
other party to any License (A) declares a breach or default by a Grantor of any
material term thereunder, (B) terminates such License or (C) purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

 



-14-

 

 

(iv) Each Grantor will exercise promptly and diligently each and every right
which it may have under each License (other than any right of termination) and
will duly perform and observe in all respects all of its obligations under each
License and will take all action necessary to maintain the Licenses in full
force and effect. No Grantor will, without the prior written consent of the
Collateral Agent, cancel, terminate, amend or otherwise modify in any respect,
or waive any provision of, any License.

 

(g) Provisions Concerning the Pledged Interests. Each Grantor will

 

(i) at the Grantors' joint and several expense, promptly deliver to the
Collateral Agent a copy of each notice or other communication received by it in
respect of the Pledged Interests;

 

(ii) at the Grantors' joint and several expense, defend the Collateral Agent's
right, title and security interest in and to the Pledged Interests against the
claims of any Person;

 

(iii) not make or consent to any amendment or other modification or waiver with
respect to any Pledged Interests or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests (other than as permitted
under the Loan Documents); and

 

(iv) not permit the issuance of (A) any additional shares of any class of Equity
Interests of any Pledged Issuer, (B) any securities convertible voluntarily by
the holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such shares of Equity
Interests or (C) any warrants, options, contracts or other commitments entitling
any Person to purchase or otherwise acquire any such shares of Equity Interests.

 

(h) Transfers and Other Liens.

 

(i) Except to the extent expressly permitted by Section 7.02(c) of the Financing
Agreement, no Grantor will sell, assign (by operation of law or otherwise),
lease, license, exchange or otherwise transfer or dispose of any of the
Collateral.

 

(ii) Except to the extent expressly permitted by Section 7.02(a) of the
Financing Agreement, no Grantor will create, suffer to exist or grant any Lien
upon or with respect to any Collateral.

 

(i) Intellectual Property.

 

(i) Upon the request of the Collateral Agent, in order to facilitate filings
with the United States Patent and Trademark Office and the United States
Copyright Office, each Grantor shall execute and deliver to the Collateral Agent
one or more Copyright Security Agreements, Trademark Security Agreements, or
Patent Security Agreements to further evidence the Collateral Agent's Lien on
such Grantor's Patents, Trademarks, or Copyrights, and the General Intangibles
of such Grantor relating thereto or represented thereby.

 



-15-

 

 

(ii) Each Grantor shall have the duty, with respect to Intellectual Property
that is necessary in the conduct of such Grantor's business, to protect and
diligently enforce and defend at such Grantor's expense its Intellectual
Property, including (A) to diligently enforce and defend, including promptly
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and filing for
opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter until the termination of this Agreement, (C)
to prosecute diligently any patent application that is part of the Patents
pending as of the date hereof or hereafter until the termination of this
Agreement, (D) to take all reasonable and necessary action to preserve and
maintain all of such Grantor's Trademarks, Patents, Copyrights, Licenses, and
its rights therein, including paying all maintenance fees and filing of
applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in the conduct of such Grantor's business. Each
Grantor hereby agrees to take the steps described in this Section 6(i)(ii) with
respect to all new or acquired Intellectual Property to which it or any of its
Subsidiaries is now or later becomes entitled that is necessary in the conduct
of such Grantor's business.

 

(iii) Grantors acknowledge and agree that the Secured Parties shall have no
duties with respect to any Intellectual Property or Licenses of any Grantor.
Without limiting the generality of this Section 6(i)(iii), Grantors acknowledge
and agree that no member of the Secured Parties shall be under any obligation to
take any steps necessary to preserve rights in the Collateral consisting of
Intellectual Property or Licenses against any other Person, but any Secured
Party may do so at its option from and after the occurrence and during the
continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of the Borrowers and shall be
chargeable to the Loan Account.

 

(iv) Each Grantor shall promptly file an application with the United States
Copyright Office for any Copyright that has not been registered with the United
States Copyright Office if such Copyright is necessary in connection with the
conduct of such Grantor's business. Any expenses incurred in connection with the
foregoing shall be borne by the Grantors.

 



-16-

 

 

(v) On each date on which financial statements are delivered by the Borrowers
pursuant to Section 7.01(a)(ii) of the Financing Agreement, each Grantor shall
provide the Collateral Agent with a written report of all new Patents or
Trademarks that are registered or the subject of pending applications for
registrations, and of all Licenses that are material to the conduct of such
Grantor's business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor or entered into during
the prior period and any statement of use or amendment to allege use with
respect to intent-to-use trademark applications. In the case of such
registrations or applications therefor, which were acquired by any Grantor, each
such Grantor shall file the necessary documents with the appropriate
Governmental Authority identifying the applicable Grantor as the owner (or as a
co-owner thereof, if such is the case) of such Intellectual Property. In each of
the foregoing cases, the applicable Grantor shall promptly cause to be prepared,
executed, and delivered to the Collateral Agent supplemental schedules to the
applicable Loan Documents to identify such Patent and Trademark registrations
and applications therefor (with the exception of Trademark applications filed on
an intent-to-use basis for which no statement of use or amendment to allege use
has been filed) and Licenses as being subject to the security interests created
thereunder.

 

(vi) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving the Collateral Agent written notice thereof at least
three (3) Business Days prior to such filing and complying with Section 6(i)(i).
Upon receipt from the United States Copyright Office of notice of registration
of any Copyright, each Grantor shall promptly (but in no event later than three
(3) Business Days following such receipt) notify (but without duplication of any
notice required by Section 6(i)(v)) the Collateral Agent of such registration by
delivering, or causing to be delivered, to the Collateral Agent, documentation
sufficient for the Collateral Agent to perfect the Collateral Agent's Liens on
such Copyright. If any Grantor acquires from any Person any Copyright registered
with the United States Copyright Office or an application to register any
Copyright with the United States Copyright Office, such Grantor shall promptly
(but in no event later than five (5) Business Days following such acquisition)
notify the Collateral Agent of such acquisition and deliver, or cause to be
delivered, to the Collateral Agent, documentation sufficient for the Collateral
Agent to perfect the Collateral Agent's Liens on such Copyright. In the case of
such Copyright registrations or applications therefor which were acquired by any
Grantor, each such Grantor shall promptly (but in no event later than five (5)
Business Days following such acquisition) file the necessary documents with the
appropriate Governmental Authority identifying the applicable Grantor as the
owner (or as a co-owner thereof, if such is the case) of such Copyrights.

 

(vii) Each Grantor shall take reasonable steps to maintain the confidentiality
of, and otherwise protect and enforce its rights in, the Intellectual Property
that is necessary in the conduct of such Grantor's business, including, as
applicable (A) protecting the secrecy and confidentiality of its confidential
information and trade secrets by having and enforcing a policy requiring all
current employees, consultants, licensees, vendors and contractors with access
to such information to execute appropriate confidentiality agreements; (B)
taking actions reasonably necessary to ensure that no trade secret falls into
the public domain; and (C) protecting the secrecy and confidentiality of the
source code of all software programs and applications of which it is the owner
or licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions.

 



-17-

 

 

(viii) No Grantor shall enter into any Intellectual Property License to receive
any license or rights in any Intellectual Property of any other Person unless
such Grantor has used commercially reasonable efforts to permit the assignment
of or grant of a security interest in such Intellectual Property License (and
all rights of Grantor thereunder) to the (and any transferees of the Collateral
Agent).

 

(j) Deposit, Commodities and Securities Accounts. Within 60 days following the
Effective Date, each Grantor shall cause each bank and other financial
institution with an account referred to in Schedule VII hereto to execute and
deliver to the Collateral Agent (or its designee) a control agreement, in form
and substance satisfactory to the Collateral Agent, duly executed by such
Grantor and such bank or financial institution, or enter into other arrangements
in form and substance satisfactory to the Collateral Agent, pursuant to which
such institution shall irrevocably agree, among other things, that (i) it will
comply at any time with the instructions originated by the Collateral Agent (or
its designee) to such bank or financial institution directing the disposition of
cash, Commodity Contracts, securities, Investment Property and other items from
time to time credited to such account, without further consent of such Grantor,
which instructions the Collateral Agent (or its designee) will not give to such
bank or other financial institution in the absence of a continuing Event of
Default, (ii) all cash, Commodity Contracts, securities, Investment Property and
other items of such Grantor deposited with such institution shall be subject to
a perfected, first priority security interest in favor of the Collateral Agent
(or its designee), (iii) any right of set off, banker's Lien or other similar
Lien, security interest or encumbrance shall be fully waived as against the
Collateral Agent (or its designee), and (iv) upon receipt of written notice from
the Collateral Agent during the continuance of an Event of Default, such bank or
financial institution shall immediately send to the Administrative Agent by wire
transfer (to such account as the Collateral Agent (or its designee) shall
specify, or in such other manner as the Collateral Agent (or its designee) shall
direct) all such cash, the value of any Commodity Contracts, securities,
Investment Property and other items held by it. Without the prior written
consent of the Collateral Agent, no Grantor shall make or maintain any Deposit
Account, Commodity Account or Securities Account except for the accounts set
forth in Schedule VII hereto. The provisions of this Section 6(j) shall not
apply to Excluded Accounts.

 

(k) Titled Collateral. At the request of the Collateral Agent, each Grantor
shall (a) cause all Collateral, now owned or hereafter acquired by any Grantor,
which under applicable law are required to be registered, to be properly
registered in the name of such Grantor, (b) cause all Titled Collateral, to be
properly titled in the name of such Grantor, and if requested by the Collateral
Agent, with the Collateral Agent's Lien noted thereon and (c) if requested by
the Collateral Agent, promptly deliver to the Collateral Agent (or its
custodian) originals of all such Certificates of Title or certificates of
ownership for such Titled Collateral, with the Collateral Agent's Lien noted
thereon, and take such other actions as may be reasonably required by the
Collateral Agent.

 

(l) Control. Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Collateral Agent may request in order for the
Collateral Agent to obtain control in accordance with Sections 9-104, 9-105,
9-106, and 9-107 of the Code with respect to the following Collateral:
(i) Deposit Accounts, (ii) Securities Accounts, (iii) Electronic Chattel Paper,
(iv) Investment Property and (v) Letter-of-Credit Rights. Each Grantor hereby
acknowledges and agrees that any agent or designee of the Collateral Agent shall
be deemed to be a "secured party" with respect to the Collateral under the
control of such agent or designee for all purposes.

 



-18-

 

 

(m) Records; Inspection and Reporting.

 

(i) Each Grantor shall keep adequate records concerning the Accounts, Chattel
Paper and Pledged Interests. Each Grantor shall permit any Agent, or any agents
or representatives thereof or such professionals or other Persons as any Agent
may designate (A) to examine and make copies of and abstracts from such
Grantor's books and records, (B) to visit and inspect its properties, (C) to
verify materials, leases, notes, Accounts, Inventory and other assets of such
Grantor from time to time, (D) to conduct audits, appraisals and/or valuations
or examinations at the locations of such Grantor and (E) to discuss such
Grantor's affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives, in each case as provided in the Financing Agreement.

 

(ii) Except as otherwise expressly permitted by Section 7.02(m) of the Financing
Agreement, no Grantor shall, without the prior written consent of the Collateral
Agent, change (A) its name, identity or organizational structure, (B) its
jurisdiction of incorporation or organization as set forth in Schedule I hereto
or (C) its chief executive office as set forth in Schedule VI hereto. Each
Grantor shall immediately notify the Collateral Agent upon obtaining an
organizational identification number, if on the date hereof such Grantor did not
have such identification number.

 

Section 7. Voting Rights, Dividends, Etc. in Respect of the Pledged Interests.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) each Grantor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement, the Financing Agreement or the other Loan Documents;
provided, however, that (A) each Grantor will give the Collateral Agent at least
five (5) Business Days' notice of the manner in which it intends to exercise, or
the reasons for refraining from exercising, any such right that could reasonably
be expected to adversely affect in any material respect the value, liquidity or
marketability of any Collateral or the creation, perfection and priority of the
Collateral Agent's Lien; and (B) none of the Grantors will exercise or refrain
from exercising any such right, as the case may be, if the Collateral Agent
gives a Grantor notice that, in the Collateral Agent's judgment, such action (or
inaction) could reasonably be expected to adversely affect in any material
respect the value, liquidity or marketability of any Collateral or the creation,
perfection and priority of the Collateral Agent's Lien; and

 



-19-

 

 

(ii) each of the Grantors may receive and retain any and all dividends, interest
or other distributions paid in respect of the Pledged Interests to the extent
permitted by the Financing Agreement; provided, however, that any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Financing
Agreement, shall be, and shall forthwith be delivered to the Collateral Agent,
to hold as, Pledged Interests and shall, if received by any of the Grantors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Grantors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Interests and as further collateral security
for the Secured Obligations; and

 

(iii) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to a Grantor all such proxies and other instruments as such Grantor
may reasonably request for the purpose of enabling such Grantor to exercise the
voting and other rights which it is entitled to exercise pursuant to Section
7(a)(i) hereof and to receive the dividends, interest and/or other distributions
which it is authorized to receive and retain pursuant to Section 7(a)(ii)
hereof.

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) all rights of each Grantor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) hereof, and to receive the dividends, distributions, interest and other
payments that it would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) hereof, shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Interests such dividends, distributions and interest payments;

 

(ii) the Collateral Agent is authorized to notify each debtor with respect to
the Pledged Debt to make payment directly to the Collateral Agent (or its
designee) and may collect any and all moneys due or to become due to any Grantor
in respect of the Pledged Debt, and each of the Grantors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

 

(iii) without limiting the generality of the foregoing, the Collateral Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Interests as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Interests,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

 



-20-

 

 

(iv) all dividends, distributions, interest and other payments that are received
by any of the Grantors contrary to the provisions of Section 7(b)(i) hereof
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Grantors, and shall be forthwith paid over to
the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

Section 8. Additional Provisions Concerning the Collateral.

 

(a) To the maximum extent permitted by applicable law, and for the purpose of
taking any action that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, each Grantor hereby (i) authorizes
the Collateral Agent to execute any such agreements, instruments or other
documents in such Grantor's name and to file such agreements, instruments or
other documents in such Grantor's name and in any appropriate filing office,
(ii) authorizes the Collateral Agent at any time and from time to time to file,
one or more financing or continuation statements and amendments thereto,
relating to the Collateral (including, without limitation, any such financing
statements that (A) describe the Collateral as "all assets" or "all personal
property" (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Collateral Agent may determine,
regardless of whether any particular asset of such Grantor falls within the
scope of Article 9 of the Uniform Commercial Code or whether any particular
asset of such Grantor constitutes part of the Collateral, and (B) contain any
other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor) and (iii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing statements,
continuation statements, or amendments thereto, prior to the date hereof. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent's discretion, to take any action and to execute any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of a Grantor under Section 6
hereof and Section 7(a) hereof), including, without limitation, (i) to obtain
and adjust insurance required to be paid to the Collateral Agent pursuant to the
Financing Agreement, (ii) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any Collateral, (iii) to receive, endorse, and collect any
drafts or other Instruments, Documents and Chattel Paper in connection with
clause (i) or (ii) above, (iv) to receive, indorse and collect all Instruments
made payable to such Grantor representing any dividend, interest payment or
other distribution in respect of any Pledged Interests and to give full
discharge for the same, (v) to file any claims or take any action or institute
any proceedings which the Collateral Agent may deem necessary or desirable for
the collection of any Collateral or otherwise to enforce the rights of each
Secured Party with respect to any Collateral, (vi) to execute assignments,
licenses and other documents to enforce the rights of each Secured Party with
respect to any Collateral, (vii) to pay or discharge taxes or Liens levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Collateral Agent in its sole discretion, and such payments made by the
Collateral Agent to become Obligations of such Grantor to the Collateral Agent,
due and payable immediately without demand, and (viii) to sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, assignments, verifications and notices in connection with Accounts,
Chattel Paper and other documents relating to the Collateral. This power is
coupled with an interest and is irrevocable until the date on which all of the
Secured Obligations have been indefeasibly paid in full in cash after the
termination of each Lender's Commitment and each of the Loan Documents.

 



-21-

 

 

(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby (i) grants to the Collateral Agent an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, assign, license or sublicense any Intellectual Property now or
hereafter owned by any Grantor, wherever the same may be located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof; and (ii) assigns to the Collateral Agent, to the extent
assignable, all of its rights to any Intellectual Property now or hereafter
licensed or used by any Grantor. Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Financing Agreement that
limit the right of a Grantor to dispose of its property and Section 6(i) hereof,
so long as no Event of Default shall have occurred and be continuing, each
Grantor may exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of its business. In furtherance of the foregoing, unless an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall from time to time, upon the request of a Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in such Grantor's judgment)
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual Property).
Further, upon the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender's
Commitment and each of the Loan Documents, the Collateral Agent (subject to
Section 13(e) hereof) shall release and reassign to the Grantors all of the
Collateral Agent's right, title and interest in and to the Intellectual
Property, and the Licenses, all without recourse, representation or warranty
whatsoever and at the Grantors' sole expense. The exercise of rights and
remedies hereunder by the Collateral Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by any Grantor in
accordance with the second sentence of this clause (c). Each Grantor hereby
releases the Collateral Agent from any claims, causes of action and demands at
any time arising out of or with respect to any actions taken or omitted to be
taken by the Collateral Agent under the powers of attorney granted herein other
than actions taken or omitted to be taken through the Collateral Agent's gross
negligence or willful misconduct, as determined by a final determination of a
court of competent jurisdiction.

 



-22-

 

 

(d) If any Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be jointly and severally payable by the Grantors pursuant to Section 10 hereof
and shall be secured by the Collateral.

 

(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Other than the exercise of reasonable care to assure the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against other parties or any other rights pertaining to any Collateral and shall
be relieved of all responsibility for any Collateral in its possession upon
surrendering it or tendering surrender of it to any of the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct). The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters. The Collateral Agent shall
not be liable or responsible for any loss or damage to any of the Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Collateral Agent in good faith.

 

(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise in respect of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its obligations under the Licenses or otherwise in respect of the
Collateral, and (iii) the Collateral Agent shall not have any obligation or
liability by reason of this Agreement under the Licenses or otherwise in respect
of the Collateral, nor shall the Collateral Agent be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

(g) The Collateral Agent may at any time in its discretion (i) without notice to
any Grantor, transfer or register in the name of the Collateral Agent or any of
its nominees any or all of the Pledged Interests, subject only to the revocable
rights of such Grantor under Section 7(a) hereof, and (ii) exchange certificates
or Instruments constituting Pledged Interests for certificates or Instruments of
smaller or larger denominations.

 



-23-

 

 

Section 9. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:

 

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code (whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Collateral Agent's name or into the name of its nominee or
nominees (to the extent the Collateral Agent has not theretofore done so) and
thereafter receive, for the benefit of each Secured Party, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place or places to be designated by the Collateral
Agent that is reasonably convenient to both parties, and the Collateral Agent
may enter into and occupy any premises owned or leased by any Grantor where the
Collateral or any part thereof is located or assembled for a reasonable period
in order to effectuate the Collateral Agent's rights and remedies hereunder or
under law, without obligation to any Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent's offices, at any exchange or broker's board or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable and/or
(B) lease, license or otherwise dispose of the Collateral or any part thereof
upon such terms as the Collateral Agent may deem commercially reasonable. Each
Grantor agrees that, to the extent notice of sale or any other disposition of
the Collateral shall be required by law, at least five (5) days' prior notice to
the applicable Grantor of the time and place of any public sale or the time
after which any private sale or other disposition of the Collateral is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale or other disposition of Collateral regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor hereby waives any claims
against each Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
and waives all rights that such Grantor may have to require that all or any part
of the Collateral be marshaled upon any sale (public or private) thereof. Each
Grantor hereby acknowledges that (i) any such sale of the Collateral by the
Collateral Agent shall be made without warranty, (ii) the Collateral Agent may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, (iii) the Collateral Agent may bid (which bid may be, in whole or in
part, in the form of cancellation of indebtedness), if permitted by law, for the
purchase, lease, license or other disposition of the Collateral or any portion
thereof for the account of the Collateral Agent (on behalf of itself and each
Secured Party) and (iv) such actions set forth in clauses (i), (ii) and (iii)
above shall not adversely affect the commercial reasonableness of any such sale
of the Collateral. In addition to the foregoing, (i) upon written notice to any
Grantor from the Collateral Agent, each Grantor shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (ii) the Collateral Agent may, at any time
and from time to time, upon five (5) days' prior notice to any Grantor, license,
whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (iii) the
Collateral Agent may, at any time, pursuant to the authority granted in Section
8 hereof (such authority being effective upon the occurrence and during the
continuance of an Event of Default), execute and deliver on behalf of a Grantor,
one or more instruments of assignment of the Intellectual Property (or any
application or registration thereof), in form suitable for filing, recording or
registration in any country.

 



-24-

 

 

(b) In the event that the Collateral Agent determines to exercise its right to
sell all or any part of the Pledged Interests pursuant to Section 9(a) hereof,
each Grantor will, at such Grantor's expense and upon request by the Collateral
Agent: (i) execute and deliver, and cause each issuer of such Pledged Interests
and the directors and officers thereof to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of the Collateral Agent,
advisable to register such Pledged Interests under the provisions of the
Securities Act, and to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the SEC applicable thereto,
(ii) cause each issuer of such Pledged Interests to qualify such Pledged
Interests under the state securities or "Blue Sky" laws of each jurisdiction,
and to obtain all necessary governmental approvals for the sale of the Pledged
Interests, as requested by the Collateral Agent, (iii) cause each Pledged Issuer
to make available to its securityholders, as soon as practicable, an earnings
statement which will satisfy the provisions of Section 11(a) of the Securities
Act, and (iv) do or cause to be done all such other acts and things as may be
necessary to make such sale of such Pledged Interests valid and binding and in
compliance with applicable law. Each Grantor acknowledges the impossibility of
ascertaining the amount of damages which would be suffered by the Collateral
Agent by reason of the failure by any Grantor to perform any of the covenants
contained in this Section 9(b) and, consequently, agrees that, if any Grantor
fails to perform any of such covenants, it shall pay, as liquidated damages and
not as a penalty, an amount equal to the value of the Pledged Interests on the
date the Collateral Agent demands compliance with this Section 9(b); provided,
however, that the payment of such amount shall not release any Grantor from any
of its obligations under any of the other Loan Documents.

 

(c) Notwithstanding the provisions of Section 9(b) hereof, each Grantor
recognizes that the Collateral Agent may deem it impracticable to effect a
public sale of all or any part of the Pledged Shares or any other securities
constituting Pledged Interests and that the Collateral Agent may, therefore,
determine to make one or more private sales of any such securities to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sales
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to delay the sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act.
Each Grantor further acknowledges and agrees that any offer to sell such
securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen bona fide offerees shall be
deemed to involve a "public disposition" for the purposes of Section 9-610(c) of
the Code (or any successor or similar, applicable statutory provision) as then
in effect in the State of New York, notwithstanding that such sale may not
constitute a "public offering" under the Securities Act, and that the Collateral
Agent may, in such event, bid for the purchase of such securities.

 



-25-

 

 

(d) Any cash held by the Collateral Agent (or its agent or designee) as
Collateral and all Cash Proceeds received by the Collateral Agent (or its agent
or designee) in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Collateral
Agent, be held by the Collateral Agent (or its agent or designee) as collateral
for, and/or then or at any time thereafter applied (after payment of any amounts
payable to the Collateral Agent pursuant to Section 10 hereof) in whole or in
part by the Collateral Agent against, all or any part of the Secured Obligations
in accordance with the terms of the Financing Agreement. Any surplus of such
cash or Cash Proceeds held by the Collateral Agent (or its agent or designee)
and remaining after the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender's
Commitment and each of the Loan Documents, shall be paid over to whomsoever
shall be lawfully entitled to receive the same or as a court of competent
jurisdiction shall direct.

 

(e) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which each Secured Party is legally
entitled, the Grantors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in any applicable
Loan Document for interest on overdue principal thereof or such other rate as
shall be fixed by applicable law, together with the costs of collection and the
reasonable fees, costs, expenses and other client charges of any attorneys
employed by the Collateral Agent to collect such deficiency.

 

(f) Each Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable Requirements of Law in connection with a disposition of the
Collateral, such compliance will not adversely affect the commercial
reasonableness of any sale or other disposition of the Collateral.

 

(g) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Collateral Agent's rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that any Grantor lawfully may, such Grantor
hereby agrees that it will not invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the
Collateral Agent's rights under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

 



-26-

 

 

(h) Each Grantor irrevocably and unconditionally:

 

(i) consents to the appointment of pre-judgment and/or post-judgment receiver
with all of the same powers that would otherwise be available to the Grantors,
including, but not limited to the power to (A) hold, manage, control or dispose
of the Collateral wherever located, (B) take any action with respect to the
Collateral to the maximum extent permitted by law and (C) conduct a public or
private sale of any or all of the Loan Parties' right, title and interest in and
to such Collateral, including any disposition of the Collateral to the Secured
Parties in exchange for cancellation of all or a portion of the Obligations;

 

(ii) consents that any such receiver can be appointed without a hearing or prior
notice to the Grantors;

 

(iii) agrees not to oppose or otherwise interfere (directly or indirectly) with
any effort by Collateral Agent to seek the appointment of a receiver;

 

(iv) waives any right to demand that a bond be posted in connection with the
appointment of any such receiver; and

 

(v) waives any right to appeal the entry of an order authorizing the appointment
of a receiver.

 

Section 10. Indemnity and Expenses.

 

(a) Each Grantor jointly and severally agrees to defend, protect, indemnify and
hold harmless each Agent and each other Indemnitee from and against any and all
claims, losses, damages, liabilities, obligations, penalties, fees, reasonable
costs and expenses (including, without limitation, reasonable attorneys' fees,
costs, expenses and disbursements) incurred by such Agent or such Indemnitee to
the extent that they arise out of or otherwise result from or relate to or are
in connection with this Agreement (including, without limitation, enforcement of
this Agreement), except claims, losses or liabilities resulting solely and
directly from such Agent's or such Indemnitee's gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.

 

(b) Each Grantor jointly and severally agrees to pay to the Agents upon demand
the amount of any and all costs and expenses, including the reasonable fees,
costs, expenses and disbursements of counsel for the Agents and of any experts
and agents (including, without limitation, any collateral trustee which may act
as agent of the Agents), which the Agents may incur in connection with (i) the
preparation, negotiation, execution, delivery, recordation, administration,
amendment, waiver or other modification or termination of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any Collateral, (iii) the exercise or
enforcement of any of the rights of the Agents hereunder, or (iv) the failure by
any Grantor to perform or observe any of the provisions hereof.

 



-27-

 

 

Section 11. Notices, Etc. All notices and other communications provided for
hereunder shall be given in accordance with the notice provision of the
Financing Agreement.

 

Section 12. Security Interest Absolute; Joint and Several Obligations.

 

(a) All rights of the Secured Parties, all Liens and all obligations of each of
the Grantors hereunder shall be absolute and unconditional irrespective of (i)
any lack of validity or enforceability of the Financing Agreement or any other
Loan Document, (ii) any change in the time, manner or place of payment of, or in
any other term in respect of, all or any of the Secured Obligations, or any
other amendment or waiver of or consent to any departure from the Financing
Agreement or any other Loan Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Secured Obligations, or (iv) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any of the Grantors in
respect of the Secured Obligations. All authorizations and agencies contained
herein with respect to any of the Collateral are irrevocable and powers coupled
with an interest.

 

(b) Each Grantor hereby waives (i) promptness and diligence, (ii) notice of
acceptance and notice of the incurrence of any Obligation by the Borrowers,
(iii) notice of any actions taken by any Agent, any Lender, any Guarantor or any
other Person under any Loan Document or any other agreement, document or
instrument relating thereto, (iv) all other notices, demands and protests, and
all other formalities of every kind in connection with the enforcement of the
Obligations, the omission of or delay in which, but for the provisions of this
subsection (b), might constitute grounds for relieving such Grantor of any such
Grantor's obligations hereunder and (v) any requirement that any Agent or any
Lender protect, secure, perfect or insure any security interest or other lien on
any property subject thereto or exhaust any right or take any action against any
Grantor or any other Person or any collateral.

 

(c) All of the obligations of the Grantors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Grantors for sale or application
to the Secured Obligations, without regard to the ownership of such Collateral,
and shall not be required to make such selection ratably from the Collateral
owned by all of the Grantors. The release or discharge of any Grantor by the
Collateral Agent shall not release or discharge any other Grantor from the
obligations of such Person hereunder.

 

Section 13. Miscellaneous.

 

(a) No amendment of any provision of this Agreement (including any Schedule
attached hereto) shall be effective unless it is in writing and signed by each
Grantor affected thereby and the Collateral Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 



-28-

 

 

(b) No failure on the part of the Secured Parties to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The rights and remedies of the Secured Parties provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Secured Parties
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
other Loan Document against such party or against any other Person, including
but not limited to, any Grantor.

 

(c) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect, subject to paragraph (e) below,
until the date on which all of the Secured Obligations have been indefeasibly
paid in full in cash after the termination of each Lender's Commitment and each
of the Loan Documents and (ii) be binding on each Grantor and all other Persons
who become bound as debtor to this Agreement in accordance with Section 9-203(d)
of the Code, and shall inure, together with all rights and remedies of the
Secured Parties hereunder, to the benefit of the Secured Parties and their
respective successors, transferees and assigns. Without limiting the generality
of clause (ii) of the immediately preceding sentence, the Secured Parties may
assign or otherwise transfer their respective rights and obligations under this
Agreement and any other Loan Document to any other Person pursuant to the terms
of the Financing Agreement, and such other Person shall thereupon become vested
with all of the benefits in respect thereof granted to the Secured Parties
herein or otherwise. Upon any such assignment or transfer, all references in
this Agreement to any Secured Party shall mean the assignee of any such Secured
Party. None of the rights or obligations of any Grantor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Collateral Agent, and any such assignment or transfer shall be null and void.

 

(d) Upon the date on which all of the Secured Obligations have been indefeasibly
paid in full in cash after the termination of each Lender's Commitment and each
of the Loan Documents, (i) subject to paragraph (e) below, this Agreement and
the security interests and licenses created hereby shall terminate and all
rights to the Collateral shall revert to the Grantors and (ii) the Collateral
Agent will, upon the Grantors' request and at the Grantors' expense, without any
representation, warranty or recourse whatsoever, (A) return to the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct) such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof and
(B) execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

 

(e) This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Grantor for liquidation
or reorganization, should any Grantor become insolvent or make an assignment for
the benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor's assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment or performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
"voidable preference," "fraudulent conveyance," or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 



-29-

 

 

(f) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit C hereto
(each a "Security Agreement Supplement"), (i) such Person shall be referred to
as an "Additional Grantor" and shall be and become a Grantor, and each reference
in this Agreement to "Grantor" shall also mean and be a reference to such
Additional Grantor, and each reference in this Agreement and the other Loan
Documents to "Collateral" shall also mean and be a reference to the Collateral
of such Additional Grantor, and (ii) the supplemental Schedules I-XI attached to
each Security Agreement Supplement shall be incorporated into and become a part
of and supplement Schedules I-XI, respectively, hereto, and the Collateral Agent
may attach such Schedules as supplements to such Schedules, and each reference
to such Schedules shall mean and be a reference to such Schedules, as
supplemented pursuant hereto.

 

(g) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

 

(h) EACH GRANTOR HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT
TO OR OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT. EACH GRANTOR (i) GRANTS SUCH
WAIVER AND CONSENTS KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF
WITH COUNSEL, (ii) ACKNOWLEDGES THAT (A) THE UNCONTESTED RIGHT TO HAVE A
RECEIVER APPOINTED FOR THE FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY THE
SECURED PARTIES IN CONNECTION WITH THE ENFORCEMENT OF THEIR RIGHTS AND REMEDIES
HEREUNDER AND UNDER THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH, AND (B)
THE AVAILABILITY OF SUCH APPOINTMENT AS A REMEDY UNDER THE FOREGOING
CIRCUMSTANCES WAS A MATERIAL FACTOR IN INDUCING THE SECURED PARTIES TO MAKE (AND
COMMIT TO MAKE) THE LOAN TO THE BORROWERS, AND (iii) AGREES TO ENTER INTO ANY
AND ALL STIPULATIONS IN ANY LEGAL ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN
CONNECTION WITH THE FOREGOING AND TO COOPERATE FULLY WITH THE AGENTS OR LENDERS
IN CONNECTION WITH THE ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER OVER
ALL OR ANY PORTION OF THE COLLATERAL.

 



-30-

 

 

(i) In addition to and without limitation of any of the foregoing, this
Agreement shall be deemed to be a Loan Document and shall otherwise be subject
to all of terms and conditions contained in Sections 12.10 and 12.11 of the
Financing Agreement, mutatis mutandi.

 

(j) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding with respect to this
Agreement any special, exemplary, punitive or consequential damages.

 

(k) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(l) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

(m) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of such counterparts taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



-31-

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 



                            GRANTORS:

      KITARA HOLDCO CORP.         By: /s/ Robert Regular     Name:  Robert
Regular     Title:  Chief Executive Officer         KITARA MEDIA CORP.        
By: /s/ Robert Regular     Name:  Robert Regular     Title:  Chief Executive
Officer         FUTURE ADS LLC         By: /s/ Robert Regular     Name:  Robert
Regular     Title:  Chief Executive Officer         KITARA MEDIA, LLC        
By: /s/ Robert Regular     Name:  Robert Regular     Title:  Chief Executive
Officer         HEALTH GURU MEDIA, INC.         By: /s/ Robert Regular    
Name:  Robert Regular     Title:  Chief Executive Officer

 



Security Agreement

 



 

 

 



  NEW YORK PUBLISHING GROUP, INC.         By: /s/ Robert Regular    
Name:  Robert Regular     Title:  Chief Executive Officer         ANDOVER GAMES,
LLC         By: /s/ Robert Regular     Name:  Robert Regular     Title:  Chief
Executive Officer         GATHER ACQUISITION CORP.         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer        
APPENITY LLC         By: /s/ Robert Regular     Name:  Robert Regular    
Title:  Chief Executive Officer         ARCADEWEB LLC         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer        
ARCADEYUM, LLC         By: /s/ Robert Regular     Name:  Robert Regular    
Title:  Chief Executive Officer



 

Security Agreement

 

 

 

 

  EPICPLAY LLC         By: /s/ Robert Regular     Name:  Robert Regular    
Title:  Chief Executive Officer         GAMEVANCE LLC         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer        
GPV ENTERTAINMENT, LLC         By: /s/ Robert Regular     Name:  Robert Regular
    Title:  Chief Executive Officer         LIVINGPLAY LLC         By: /s/
Robert Regular     Name:  Robert Regular     Title:  Chief Executive Officer    
    RESULT LINKS, LLC         By: /s/ Robert Regular     Name:  Robert Regular  
  Title:  Chief Executive Officer         SOCIALRIVAL LLC         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer

 

Security Agreement

 





 

 

Acknowledged and Agreed:

 



HIGHBRIDGE PRINCIPAL STRATEGIES, LLC, as Collateral Agent     /s/ Vikas Keswani
  Name:  Vikas Keswani   Title:  Managing Director  

 

Security Agreement

 

 

 



 

 

